Citation Nr: 9903723	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-24 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1970 to 
November 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
appellant's claim for service connection for PTSD.


FINDINGS OF FACT

1.  There is no competent medical evidence of PTSD. 

2.  The veteran has not presented a plausible claim for 
service connection for PTSD.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for PTSD, and therefore there is no 
statutory duty to assist him in developing facts pertinent to 
his claim.  38 U.S.C.A. §§ 101(16), 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303(b), 3.304(f), 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Generally, competent medical evidence is required to meet 
each of the three elements. 

In this case, the veteran asserts that he developed PTSD as a 
result of the duties and responsibilities assigned to him 
during his active duty service.  He specifically avers that 
the pressures placed upon him in performing his duties as an 
administrative specialist resulted in his PTSD.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (1997); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection for PTSD requires (1) medical evidence 
establishing a current, clear diagnosis of PTSD; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1997); Cohen v. 
Brown, 10 Vet. App. 128, 136-138 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996), aff'd, No. 97-7021 (Fed. Cir. 
Sept. 9, 1997) (per curiam) (nonprecedential decision).  With 
regard to the second criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991); see also Gregory v. Brown, 8 Vet. App. 563 
(1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The United States Court of Veterans Appeals (the Court) has 
held that "[w]here it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
However, where VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f) (1997); West (Carleton) v. 
Brown, 7 Vet. App. 70, 76 (1994); see also, Zarycki, 6 Vet. 
App. at 98.

The VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1), as recently 
revised, provides that the required "credible supporting 
evidence" of a combat stressor "may be obtained from" 
service records or "other sources."  See Moreau, 9 Vet. 
App. 389; see also Doran v. Brown, 6 Vet. App. 283 (1994).  
In this regard, the Court has instructed that other 
supporting evidence includes "an almost unlimited field of 
potential evidence to be used to 'support' a determination of 
combat status." Gaines v. West, No. 97-39, p. 7, (U.S. Vet. 
App. Aug. 6, 1998).  Moreover, if the claimed stressor is 
related to combat, and in the absence of information to the 
contrary, receipt of any of the following individual 
decorations will be considered evidence of participation in a 
stressful episode:

Air Force Cross Air Medal with "V" Device
Army Commendation Medal with "V" Device
Bronze Star Medal with "V" Device
Combat Action Ribbon
Combat Infantryman Badge
Combat Medical Badge
Distinguished Flying Cross
Distinguished Service Cross
Joint Service Commendation Medal with "V" Device
Medal of Honor
Navy Commendation Medal with "V" Device
Navy Cross
Purple Heart
Silver Star

See M21-1, paragraph 11.38(c) (1).

The regulations governing service connection for PTSD differ 
from those governing service connection for other conditions 
because they require evidence of an inservice stressor rather 
than evidence of "incurrence or aggravation" of a disease 
or injury in service or within a post-service presumptive 
period.  The Court's caselaw allows a physician's opinion of 
causal nexus, in certain circumstances, to establish 
inservice or presumptive-period incurrence or aggravation, 
even when the examination on which the opinion was based was 
made many years after service.  See e.g., ZN v. Brown, 6 Vet. 
App. 183 (1994).  However, since the requirements for direct 
service connection for PTSD, as outlined in 38 C.F.R. 
§ 3.304(f), requires both a "link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor" and "credible supporting evidence that 
the claimed inservice stressor actually occurred," the Court 
held in Moreau, supra, that "credible supporting evidence of 
the actual occurrence of an inservice stressor cannot consist 
solely of after-the-fact medical nexus evidence."

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Air Force from September 
1970 to November 1981.  The report listed the veteran's 
primary inservice specialty as "administrative specialist."  
No awards or decorations reflecting participation in combat 
were indicated.  A review of the veteran's service medical 
records revealed treatment for a variety of conditions; 
however, no complaints of or treatment for PTSD or any other 
acquired psychiatric disorder was indicated.  

Following his discharge from the service, the veteran was in 
the Colorado Air National Guard from February 1982 to 
December 1986.  The report of his enlistment examination, 
dated December 1981, noted that his psychiatric status was 
normal.  A subsequent physical examination report, dated 
December 1985, also noted that the veteran's psychiatric 
status was normal.  

Post service medical records, dated June 1995 through March 
1996, were submitted by Ben Taub General Hospital.  A review 
of these records revealed treatment for a variety of 
conditions.  No treatment for PTSD was indicated.  

In July 1996, the veteran filed his claim of entitlement for 
service connection of PTSD.  Thereafter, the RO sent a letter 
to the veteran, dated July 1996, requesting detailed 
information concerning: (1) his inservice stressor events, 
and (2) medical treatment received by him for this condition 
since his discharge from service.  In December 1996, the 
veteran submitted a statement in support of his claim for 
service connection for PTSD.  In this statement, the veteran 
indicated that he was placed under a great deal of stress 
while performing his inservice duties in the following 
positions: chief of administration, non-commissioned officer 
in charge of the finance section, and documentation manager.  
He also indicated that he was involved in an auto accident in 
August 1980.  "All of these things are what I think caused 
my PTSD."  No medical treatment for PTSD was indicated.

In December 1996, the veteran submitted a statement in 
support of claim, VA Form 21-4138, noting that his address 
had changed to "1134-A Peachtree Street, Gadsden, Alabama 
35901."  A notation on the form indicated that the requested 
address change was "done."

In December 1996, a VA examination for joints was conducted.  
The report of this examination listed the veteran's address 
as 1134-A Peachtree Street, Gadsden, Alabama 35901.  The 
report concluded with diagnoses of squamous cell lung cancer 
right upper lobe with metastases to the brain, chronic 
obstructive pulmonary disease, status post right knee surgery 
and reconstruction; and history of trauma to both shoulders.  

On January 24, 1997, the veteran was scheduled for a VA 
psychiatric examination.  The report of this examination 
listed the veteran's address as 1134-A Peachtree Street, 
Gadsden, Alabama 35901.  It also indicated that the veteran 
failed to appear for this examination.  

A report of contact, VA Form 119, dated February 6, 1996, 
noted that the veteran had called indicating that he was 
unable to attend the VA psychiatric examination, and 
requested that a new examination be scheduled.  

On April 14, 1997, the veteran was scheduled for another VA 
psychiatric examination.  An administrative report, dated 
April 1997, noted that he failed to report for the 
examination. 

In July 1997, the veteran filed his substantive appeal.  On 
this form, he indicated:

The statement of the case shows that I 
did not report for a C&P exam.  I 
notified VA that I was not able to keep 
that appointment and asked VA to 
reschedule the appointment.  So far, I 
have not received a notice for a new 
appointment.

In regards to his inservice stressors, the veteran stated:

As a young airman I had responsibilities 
of three agencies - Consolidated Base 
Personnel Office, Civilian Personnel 
Office, and Education Office.  I was 
responsible for ordering supplies for 
these agencies.  I was responsible for 
all equipment.  I was responsible for 
ordering all forms and publications.  I 
was held accountable for all this.  I was 
under a lot of pressure because I had 
taken over a staff sergeant as chief 
clerk.  

In November 1997, the veteran was the veteran was scheduled 
for a third VA psychiatric examination.  An administrative 
report, dated November 1997, noted that he failed to report 
for the examination.

In March 1998, a supplemental statement of the case (SSOC) 
was issued by the RO.  The SSOC noted that the veteran failed 
to attend the November 1997 psychiatric examination.  It also 
noted that "[i]n the evidence available for review, there is 
no confirmed diagnosis of posttraumatic stress disorder which 
would permit a finding of service connection."  

III. Analysis

When entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such examination, "action shall be taken 
in accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc." 38 C.F.R. 
§ 3.655(a) (1998).  Pursuant to 38 C.F.R. § 3.655(b), 
"[w]hen a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record."

Since the filing of his claim in this matter, the veteran has 
failed to appear at three separate VA examinations: January 
1997, April 1997 and November 1997.  He claims that he "was 
not able to keep" the January 1997 appointment.  He also 
alleges in his substantive appeal, dated July 1997, that he 
did not receive notice of his rescheduled April 1997 
appointment.  No excuse has been offered regarding his 
failure to attend the November 1997 examination.  

Under the circumstances presented by this case, the Board 
concludes that the veteran's failure to attend both the 
January 1997 and November 1997 examinations were without good 
cause, and pursuant to 38 C.F.R. § 3.655(b), the Board shall 
decide this claim on the evidence of record.  Although the 
veteran indicated that he "was not able to keep" the 
January 1997 appointment, he has not offered any reason or 
justification for his absence.  Moreover, the veteran failed 
to inform the RO of his apparent scheduling conflict until 13 
days after the January 1997 examination.  Thereafter, based 
upon his alleged failure to receive notice for the second 
examination held in April 1997, the RO rescheduled the 
veteran for a third VA psychiatric examination in November 
1997.  No excuse was proffered by the veteran or his 
representative regarding the veteran's failure to attend this 
final examination.  

"Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition." 38 C.F.R. § 3.305(f) (1998); Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); see Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (absent "proof of a present 
disability there can be no claim"); see also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (wherein the United 
States Court of Appeals for the Federal Circuit recognized as 
"rational" VA's long-standing requirement that service 
connection be granted only in cases of currently existing 
disability, even where not specifically required by statute).

After thoroughly reviewing the veteran's claim file, the 
Board concludes that there is no medical evidence of record 
indicating that the he currently has PTSD.  Although 
requested by the RO to furnish information regarding any 
treatment he has received for this condition since his 
discharge from service, the veteran has failed to provide any 
such information.

The veteran's statements alone are not found to be competent 
evidence to establish a diagnosis of PTSD.  While lay 
testimony is competent to establish the occurrence of an 
injury, it is not competent to provide a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, or mental health 
professional, the veteran is not competent to make a 
determination he has PTSD.  See Espiritu, 2 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Without 
medical evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The Board has thoroughly reviewed the claim file.  However, 
we find no evidence of any plausible claim.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, it must be 
denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. §1110 requires "current symptomatology" at the 
time the claim is filed in order for a veteran to be entitled 
to compensation for a disability such as Post-Traumatic 
Stress Disorder.); see also Brammer v. Derwinski, 2 Vet. 
App. 223, 225 (1992) (absent "proof of a present disability 
there can be no claim").

Where the veteran has not met this burden, the VA has no duty 
to assist him in developing facts pertinent to his claim, 
including no duty to provide him with another medical 
examination.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 
2 Vet. App. at 144 (where the claim was not well-grounded, VA 
was under no duty to provide the veteran with an 
examination).  However, where a claim is not well-grounded it 
is incomplete, and depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Unlike the situation in Robinette, the veteran has 
not put VA on notice of any additional evidence.

The veteran argues that VA's own manual requires it to fully 
develop a claim before determining whether a claim is well-
grounded.  See VA ADJUDICATION PROCEDURE MANUAL M12-1.  In 
this case, the Board finds that, even if such a duty does 
attach, VA satisfied that duty.  VA requested the veteran to 
provide medical information supporting his claim, and several 
VA examinations were scheduled for him, to which the veteran 
did not report.  See Rosa v. West, U.S. Vet. App. No. 97-930, 
slip op. at 6-7 (Dec. 1, 1998).

ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for PTSD is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


